LEONARD, Senior Judge
(dissenting):
I dissent from the majority’s holding finding the results of appellant’s urinalysis admissible in her court-martial. Using a totality of the circumstances rationale, I cannot find clear and convincing evidence that appellant voluntarily consented to give the urine sample used for the urinalysis.
In determining whether a consent to search is voluntary or mere acquiescence to authority, the facts and circumstances surrounding the giving of the consent are critical. Although I generally agree with the facts presented in the majority opinion, I find some differences that impact upon my application of a totality of the circumstances analysis.
First, appellant’s meeting with her commander to discuss allegations of her drug use was clearly conducted in terms of an enlisted person ordered to report to her commander.8 Appellant was notified by telephone to come and see her commander immediately or as soon as possible. Captain Thomas testified he considered the request to come and see him an order for appellant to report to his office. Appellant walked into Captain Thomas’ office, saluted him, and remained at attention until he gave her further direction. She reported to Captain Thomas with her supervisor Master Sergeant Holiman. According to the testimony of appellant and Holiman, appellant could not leave until Captain Thomas dismissed her.
Second, although he hedged as to whether appellant’s responses to his unwarned questioning verified the allegation, Captain Thomas testified her responses confirmed the alleged facts and circumstances of appellant’s drug use as reported to the Air Force Office of Special Investigations (OSI) by an unknown informant.
Third, the majority finds implicit in the phrasing of Captain Thomas’ request for the urinalysis a right to refuse to consent. That finding stretches the evidence. Captain Thomas ordered appellant to report to his office. She reported in a formal manner and was not free to leave until he dismissed her. Captain Thomas asked her specific questions about her whereabouts on a particular evening. Immediately after hearing her responses, he told her there was an allegation she had used drugs and *737asked for her consent to a urinalysis. Finding an implicit right to refuse contained in this sequence of events is difficult.9
The Court of Military Appeals found Murphy was a suspect and should have been advised of her Article 31 rights before being questioned. Upon returning her record for further review, they asked us to determine “whether the consensual urinalysis was tainted by the violation of Murphy’s Article 31 rights." United States v. Murphy, 33 M.J. 323, 329 (C.M.A.1991).
Before Murphy, the law seemed well established that a consent to search and seizure is valid if clear and convincing evidence of the totality of the circumstances show the consent was freely and voluntarily given. Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973); United States v. Frazier, 34 M.J. 135 (C.M.A.1992); United States v. Burns, 33 M.J. 316 (C.M.A.1991); Goudy, 32 M.J. at 90; United States v. McClain, 31 M.J. 130 (C.M.A.1990); Mil.R.Evid. 314(e)(5). The language of Murphy could be construed to require a taint attenuation analysis as a step separate from a totality determination.
In Frazier, Chief Judge Sullivan addressed an Article 31 violation in the context of consent to a search. He treated the Article 31 violation in Frazier as “a factor to be considered in determining the voluntariness of appellant’s later consent to search.” 34 M.J. at 138 (concurring in the result).10 Although the facts of Frazier differ from those before us, I believe the rationale of Chief Judge Sullivan’s opinion applies. Frazier’s supervisor suspected Frazier of having stolen some money from his roommate and the supervisor asked Frazier whether he had stolen the money. He denied it. The supervisor then asked to see Frazier’s wallet and Frazier gave his wallet to the supervisor. The wallet contained large bills approximating the amount allegedly stolen. In finding Frazier’s consent voluntary, Chief Judge Sullivan’s analysis of the Article 31 “factor” focused on the “non-incriminating non-coerced nature” of Frazier’s responses. Id.
Following this rationale, I would examine any “taint” from Murphy’s Article 31 violation as a factor bearing upon the voluntariness of appellant’s consent.11 In analyzing this factor, I would focus on (1) the length of time between the violation and the consent, (2) the intervening circumstances, (3) the flagrance of the violation,12 (4) the coer*738cive nature of the unwarned questioning, and (5) the incriminating nature of the responses. However, as the majority correctly points out, consideration should not be limited to the circumstances of the Article 31 violation. This factor must be considered with all other relevant factors, including whether the consent was requested in a custodial setting; whether the suspect was advised of her right to refuse to consent; the tone of voice and demeanor of the requestor; and the age, rank, education, and experience of the person giving the consent. Burns, 33 M.J. at 320, 321; Goudy, 32 M.J. at 90-91.
In my view, the Article 31 violation and its circumstances injected an element of subtle coercion that raised serious doubts about Murphy’s ability to give a free and voluntarily consent. Captain Thomas ordered Murphy to report to his office. Once she reported, he then conducted a unwarned interrogation of specific questions designed to verify her drug involvement. As soon as her answers confirmed the suspicions of the OSI, Captain Thomas requested she consent to give a urine sample. No break occurred in the sequence of events, and no one told Murphy she had a right to refuse to give her consent. I find a direct nexus between Captain Thomas’ Article 31 violation and appellant’s consent to give the urine sample.
No intervening circumstances occurred to disrupt this direct nexus. In fact, the only intervening circumstance served to intensify the coercive atmosphere rather than alleviate it. After Murphy’s responses, Captain Thomas highlighted the incriminating nature of her unwarned responses by immediately telling her someone had alleged she had been involved with drugs. This sequence of events placed Murphy in a situation where she could have reasonably felt compelled to defend herself against statements just taken from her in violation of her Article 31 rights.
While Captain Thomas’ unlawful interrogation could be an innocent technical violation, the circumstances seem to indicate otherwise. I am particularly concerned that agents of the Air Force Office of Special Investigations suggested asking the specific unwarned questions. The government did not provide any evidence concerning the purpose or context of the suggested questions to dispel the suspicious nature of this method of interrogation. Second, the method of interrogation becomes even more suspicious considering the questions were asked by a security police squadron commander to investigate a second allegation of drug involvement. Captain Thomas may have acted with good intentions, but such an obvious disregard of Article 31 responsibilities is troubling.13 I would find violation of appellant’s Article 31 rights intentional and flagrant.
The majority finds appellant’s responses to Captain Thomas’ questions not incriminating. I do not agree. An informant reported to the OSI that appellant had used cocaine at the Fast and Cool Club with a civilian named Tina or Tonya over the previous weekend. Captain Thomas testified he asked appellant specific questions to verify this allegation of illegal drug use. These questions were designed to verify all the surrounding facts of the informant’s report without directly asking appellant whether she illegally used cocaine. Captain Thomas also testified appellant’s responses verified the facts reported to him of the circumstances of the allegation. Because of this verification, he asked her consent for a urine sample. He testified that, if her responses had not verified the facts reported to him, he would not have asked for her to give a urine sample. Appellant’s responses placed her at the scene of the crime, at the time the crime reportedly occurred, and with the person alleged to be her accomplice. Her responses created an inference that she committed the crime reported by the informant. Under these circumstances, I find the responses incriminating.
*739In addition to the coercion arising from the direct nexus to Captain Thomas’ unwarned questioning, I find other evidence of coercion present in the circumstances of appellant’s consent. First, the ordering of appellant to report to her commander’s office with her supervisor for questioning set the stage for acquiescence rather than voluntary consent. Appellant and her supervisor knew she could not leave until her commander released her. Second, despite the obvious inference of coercion from such a setting, neither Captain Thomas nor Master Sergeant Holiman ever mentioned she could refuse to consent. Alone, this other evidence of coercion would not cause me to find appellant’s consent involuntary. However, when it is combined with the circumstances of Article 31 violation, it further undermines the government’s position.
Usually, Murphy’s age, rank, and experience could help support a finding of valid consent, Burns, 33 M.J. at 321; Goudy, 32 M.J. at 91, but under the circumstances of this case, these factors may have increased her compelling interest in defending herself. What wrongly accused NCO would refuse to cooperate with her commander and supervisor and help clear her good name? How could a law enforcement NCO, who has already made statements to the chief of security police verifying the circumstances of alleged drug use, reasonably believe that her denial of consent would be perceived as anything other than an admission of guilt? This belief could be even stronger when the NCO has already faced the same commander concerning a prior allegation.14
There is no evidence that Captain Thomas or Master Sergeant Holiman ordered Murphy to give consent, but a totality of circumstances analysis of voluntariness goes beyond an examination of explicit actions and statements. The subtle and implicit pressures commanders can bring to bear upon an airman are a proper matter for concern. To find a free and voluntary consent we must be satisfied by clear and convincing evidence that subtle and implicit pressures of command have not overwhelmed the airman giving the consent. United States v. Goudy, 32 M.J. 88, 91 (C.M.A.1991); United States v. Ward, 19 M.J. 505, 507 (A.F.C.M.R.1984); Mil.R.Evid. 314(e)(5). After considering all the circumstances and paying particular attention to the background and effect of the unwarned interrogation, I do not find clear and convincing evidence that Murphy’s consent to the urinalysis was freely and voluntarily given.
Because the urinalysis results were the keystone of the government’s case, appellant’s conviction cannot stand.15
I would set aside the findings of guilty and the sentence.

. I agree with the majority that there is no presumption of involuntariness merely because a request for consent occurs following a subordinate reporting to a commander. However, the majority also correctly notes that the location and the circumstances leading up to a request for consent are part of the totality of the circumstances. United States v. Goudy, 32 M.J. 88, 91 (C.M.A.1991). Under the circumstances of appellant's case, I accord more weight to the circumstances of appellant’s reporting to her commander than the majority.


. In footnote 7, the majority sets forth printed language of Air Force Form 1364 concerning the "absolute right to give my consent to a search" afforded the person asked for a consent to search. The wording of this form is not merely "inartful.” It is deliberately misleading and should be changed without delay.


. Judge Cox wrote the lead opinion and found that the viewing of the contents of Frazier’s wallet was a lawful search since Frazier voluntarily gave up the wallet without any coercion. Judge Cox found there was no interrogation of Frazier prior to the request to see the wallet. The remaining members of the Court did not participate.


. In Bums, Senior Judge Everett analyzed the relationship of the Fourth, Fifth, and Sixth Amendment to a consent to search situation. He noted that the Fifth and Sixth Amendments right to counsel and Article 31 protections were not applicable to a request for consent to search in the course of an initial investigation of an offense. Burns, 33 M.J. at 319, 320; United States v. Roa, 24 M.J. 297, 299 (C.M.A.1987). He found that the Fifth Amendment and Article 31 did not apply because consent was not a statement and a request for consent was not interrogation. Bums, 33 M.J. at 320. The Sixth Amendment right to counsel was found inapplicable when the government was still engaged in an initial investigation and had not made any formal accusations of criminal conduct. United States v. Cronic, 466 U.S. 648, 656, 104 S.Ct. 2039, 2045, 80 L.Ed.2d 657 (1984); Burns, 33 M.J. at 319; Roa, 24 M.J. at 299. Judge Everett concluded the only real issue is a totality of circumstances analysis of whether the consent to search was given freely and voluntarily. Burns, 33 M.J. at 320; Mil.R.Evid. 314(e)(4).


. These three factors have been considered by a number of courts as circumstances bearing on a totality determination. See Brown v. Illinois, 422 U.S. 590, 603-04, 95 S.Ct. 2254, 2261, 45 L.Ed.2d 416 (1975) (illegal arrest preceded warned confessions); United States v. Richardson, 949 F.2d 851, 858 (6th Cir.1991) (illegal arrest preceded consent); United States v. Walker, 933 F.2d 812, 818 (10th Cir.1991), reh’g denied 941 F.2d 1086 (10th Cir.1991), cert. denied — U.S.-, 112 S.Ct. 1168, 117 L.Ed.2d 414 (1992) (illegal detention preceded consent).


. It is ironic that Captain Thomas testified he would have given her rights advisement only after she had invoked her rights.


. Although Captain Thomas testified he did not mention the prior allegation of drug involvement by appellant, both he and appellant were well aware this was the second time she had been called before him to answer to drug related allegations.


. With the exception of three brief witnesses, the government's entire case-in-chief involved the urinalysis.
These three witnesses testified about statements made by appellant while the urinalysis results were pending. Her statements consisted of concerns that she may have been given drug laced cigarettes and questions about the affect the lacing could have on the urinalysis. Tonya Brooks was called as a witness in rebuttal and testified that she used cocaine with appellant during the charged time period. The defense was able to mount a substantial attack on Ms. Brooks credibility. In my opinion, the testimony of Ms. Brooks would not establish appellant’s guilt beyond a reasonable doubt.